Citation Nr: 1021996	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  95-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
from November 3, 1994 to November 6, 1996 for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to an initial rating higher than 30 percent 
from November 7, 1996 to August 21, 2008 for PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to 
December 1973.

These matters come before the Board of Veterans' Appeals 
(Board) from February 1995 and March 2009 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  In the February 1995 decision, the RO 
granted service connection for PTSD and assigned an initial 
disability rating of 30 percent, effective November 3, 2004.  
In the March 2009 decision, the RO denied entitlement to a 
TDIU.  

In February 1997, the Board remanded the matter of 
entitlement to a higher initial rating for PTSD for further 
development.

In January 2002, the Board denied the Veteran's appeal.  The 
Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  

In June 2004, the Court vacated the Board's decision and 
remanded the case for readjudication.

In June 2005, the Board remanded the matter for further 
development and subsequently denied the appeal in a March 
2006 decision.  The Veteran appealed the Board's denial to 
the Court.  

In January 2008, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a January 2008 Joint Motion filed by 
counsel for the Veteran and the VA Secretary.  

In July 2008, the Board remanded the matter of entitlement to 
a higher initial rating for PTSD for further development.

In October 2008, the RO increased the initial disability 
rating for PTSD to 70 percent, effective August 22, 2008.

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation and a claim remains in 
controversy where less than the maximum available benefit is 
awarded, but a veteran may limit his appeal to a lesser 
benefit.  A.B. v. Brown, 6 Vet. App. 35 (1993); Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993).  

In a May 2010 letter, the Veteran's representative stated 
that the Veteran was not seeking a rating in excess of 70 
percent for PTSD and that his appeal was limited to 
entitlement to an initial rating higher than 30 percent prior 
to August 22, 2008.  As the Veteran was granted the full 
benefit he sought during the period since August 22, 2008, 
i.e. an initial 70 percent rating for PTSD, his claim for a 
higher initial rating for PTSD during this period is not on 
appeal.  Furthermore, the Veteran has limited his appeal with 
regard to the PTSD issue to a claim for an initial 70 percent 
rating prior to August 22, 2008.  See Id. 


FINDINGS OF FACT

1.  From November 3, 1994 to November 6, 1996 the Veteran's 
PTSD was manifested by social isolation, vocational 
impairment, difficulty sleeping, nightmares, intrusive 
thoughts, flashbacks, anxiety, hypervigilance, irritability, 
occasional depression, impaired concentration, poor insight, 
and mild suicidal ideation.  GAF scores ranged from 55 to 65.

2.  From November 7, 1996 to August 22, 2008 the Veteran's 
PTSD was manifested by social isolation, difficulty sleeping, 
nightmares, flashbacks, intrusive thoughts, anxiety, 
hypervigilance, a hyper startle response, impaired memory and 
concentration, flattened affect, and occasional panic 
attacks.  GAF scores ranged from 45 to 70, but predominantly 
above 50.

3.  The Veteran is service connected for PTSD, rated 70 
percent disabling.  

4.  The Veteran's service connected PTSD precludes employment 
for which his education and occupational experience would 
otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent 
for PTSD from November 3, 1994 to November 6, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 
4.126, 4.132, Diagnostic Code (DC) 9411 (1996, 2009).

2.  The criteria for an initial 50 percent rating for PTSD 
from November 7, 1996 to August 21, 2008 have been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 
4.130, 4.132, Diagnostic Code (DC) 9411.

3.  The criteria for a TDIU due to a service connected 
disability have been met.  38 U.S.C.A. § 1155, 5107(b); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for a TDIU, the claim is 
substantiated, and there are no further VCAA duties as to 
that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

The claim for a higher initial rating for PTSD arises from 
the Veteran's disagreement with the initial rating assigned 
after the grant of service connection.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for PTSD.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will also consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  38 C.F.R. § 4.126(b).
The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The criteria for rating PTSD were changed during the course 
of this appeal on November 7, 1996.  See 61 Fed. Reg. 52,700 
(October 8, 1996).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the Veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000 (April 10, 2000). 
 
A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (2003). 
 
The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law"; (2) "the degree of connection between the operation 
of the new rule and a relevant past event"; and (3) 
"familiar considerations of fair notice, reasonable 
reliance, and settled expectations."  Princess Cruises v. 
United States, 397 F.3d 1358 (2005).  If, under this test, a 
rule or regulation appears to have a retroactive effect, then 
the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  Rodriquez v. Peake, 511 F.3d 
1147 (2008).

Under the old criteria for rating PTSD, a 30 percent rating 
is warranted for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, DC 9411 (1996).
A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id.

In a precedent opinion dated on November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."   VAOGCPREC 9-93 (O.G.C. Prec 9-93); 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 2002).  

Effective November 7, 1996, PTSD is rated under 38 C.F.R. § 
4.130, DC 9411, according to the General Rating Formula for 
Mental Disorders. 

Under the General Rating Formula, a 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Federal 
Circuit has embraced the Mauerhan Court's interpretation of 
the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the GAF scores assigned throughout 
the appeal period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  Id.

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue.  Rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

Period from November 3, 1994 to November 6, 1996  

Because a new law or regulation applies, if at all, only to 
the period beginning with the effective date of the new law 
or regulation, only the old criteria for rating PTSD may be 
applied prior to November 7, 1996.  Kuzma v. Principi, 341 
F.3d 1327 (2003).  

In a letter dated in December 1994, the Veteran reported that 
he had difficulty trusting authority figures and that he was 
emotionally distant from his family members.  He had 
difficulty sleeping and would check the locks on the doors 
when he would hear a noise.  He would get easily startled at 
unexpected noises, avoided crowds, and preferred to be alone 
and would isolate himself from his family.  He had a history 
of being unable to keep a job and had moved many times since 
returning from Vietnam.  He reported that he acted as if he 
were a drill sergeant towards his children and was 
overprotective and had experienced a lot of anger.

The Veteran further reported that he had been a pastor at a 
church, but that he was asked to resign because he had 
difficulty forming close relationships with members of the 
congregation.  He had worked in many churches but always 
found a reason to leave.  He was married and had a supportive 
wife and occasionally experienced depression.

A December 1994 VA examination report reveals that the 
Veteran was married with four children.  He reported that he 
was ordained as a minister in 1983, but that he had 
experienced difficulties in developing and maintaining close 
relationships with people and that this had caused 
significant problems in his work.  He had been asked to leave 
or voluntarily left positions (approximately 10 positions) 
due to his social impairment.  He was employed as a teacher 
at a parochial school at the time of the examination and had 
been in that position since 1987.  He experienced 
progressively worsening emotional withdrawal, was depressed 
and irritable, and did not experience much pleasure.

The Veteran further reported that he was hypervigilant, 
avoided crowds, could not have people stand behind him, and 
that he always looked for exits when in a room.  He had 
excessive irritability and outbursts of agitation and felt as 
if he could have become violent.  He had difficulty sleeping, 
experienced nightmares approximately once a month about 
Vietnam, and would walk around the house checking doors and 
windows after having a nightmare.  He also had intrusive 
memories with lapses of concentration and activity, had 
flashbacks when he encountered unexpected loud noises, and 
reacted negatively to smells of burning and the sounds of 
helicopter rotors.  He resented authority figures and 
occasionally experienced depression with self-destructive 
thoughts.

Examination revealed that the Veteran was alert and oriented, 
he had a conventional appearance, his psychomotor activity 
was reduced, his speech productions were sparse and non-
spontaneous, and his voice amplitude was low.  He was tense 
and apprehensive, his affect was constricted, his mood was 
depressed, and he was evasive in his responses.  There was no 
disturbance of mental stream, thought, or perception, his 
memory and concentration were intact, his insight was poor, 
and his judgment was adequate.  He was diagnosed as having 
PTSD and the examiner who conducted the examination opined 
that the Veteran's adaptive function for social and 
vocational activity was poor.

A February 1996 VA examination report indicates that the 
Veteran reported that he continued to work as a teacher at a 
parochial school.  He had worked as a pastor from 1978 to 
1986, but was asked to leave because of his progressive 
withdrawal from involvement with communicants.  For example, 
he became very passive and withdrawn when he officiated at 
funerals and visited the terminally ill.  He was socially 
withdrawn and had a fear of loss and separation.  He had 
frequently changed jobs and changed residences over twenty 
times since 1971.  He had persistent tension, irritability, 
anxiety, and depression, and would become agitated when 
provoked.  He had difficulty sleeping every night, 
experienced nightmares about combat, had intrusive memories 
and thoughts with lapses of concentration and activity, and 
was hypervigilant.

Examination revealed that the Veteran was alert and oriented 
and had a conventional appearance.  Psycho-motor activity was 
reduced, he was tense, speech productions were sparse and 
non-spontaneous, and he tended to be vague and evasive in his 
responses.  His affect was flat and constricted and his mood 
was depressed.  There was no disturbance of mental stream, 
thought, or perception, his memory was intact, and his 
concentration was occasionally impaired.  Furthermore, his 
insight was poor but his judgment was adequate.  He was 
diagnosed as having PTSD and was assigned a Global Assessment 
of Functioning (GAF) score of 55, indicative of moderate 
impairment.

VA psychiatric evaluation reports dated in April 1996 
indicate that the Veteran worked 5 days a week as a teacher 
and worked weekends as a toll collector.  He had no problems 
with aggression and mild suicidal ideation.  He was assigned 
a GAF score of 65, indicative of mild impairment.

In a letter dated in June 1996, the Veteran stated that his 
full time position as a teacher was ending and that he would 
be working on weekends as a toll collector.  He further 
explained in a September 1996 letter that he had worked at a 
private school for 8 years, but that his position was part 
time and seasonal.  He was returning part time to the school 
for the new school year.  He had a history of working alone 
and not lasting long at a particular job.

The above evidence reveals that for the period from November 
3, 1994 (the effective date of service connection for PTSD) 
to November 6, 1996 an initial rating higher than 30 percent 
under the old criteria for rating PTSD was not warranted.  
The Veteran reported that he had difficulty forming and 
maintaining social relationships, that he was emotionally 
distant at times from his family members, and that he had a 
history of being unable to maintain jobs due to his social 
impairment.  Also, the examiner who conducted the December 
1994 VA examination opined that the Veteran's adaptive 
function for social and vocational activity was considered to 
be poor.  

Nevertheless, the Veteran had been reportedly employed as a 
teacher since 1987 and also worked as a toll collector on 
weekends.  Although the evidence is inconsistent as to 
whether his position as a teacher was full time or part time, 
he did not report and the evidence does not reveal any 
difficulties with his teaching position due to PTSD during 
this period.  He reported that he was socially withdrawn and 
emotionally distant from others, however he had a long-term 
marriage and he reported that his wife was supportive.  
Furthermore, the GAF scores assigned throughout this period 
reflect no more than moderate impairment due to PTSD.

The Board notes that in a May 2005 letter, Dr. Riebeling 
opined that the Veteran's PTSD warranted a 50 percent 
disability rating ever since he filed his service connection 
claim.  This opinion, however, was based upon application of 
the revised criteria for rating PTSD to all of the Veteran's 
PTSD symptoms.  She did not consider the old criteria which 
are applicable during this period and which solely focus on 
social and industrial impairment.  She noted that the 
Veteran's employment was indicative of the disturbance in his 
motivation and mood.  He had a college degree and served as a 
pastor.  He was clearly underemployed in his job at the time 
of the May 2005 assessment and found the part time job 
stressful.

Regardless of the fact that Dr. Riebeling did not apply the 
old rating criteria, her opinion that the PTSD warranted a 50 
percent rating since the time of the Veteran's claim is 
entitled to limited probative weight because it is in part 
based upon an inaccurate history in that the evidence reveals 
that the Veteran only completed two years of college and he 
subsequently clarified during an August 2008 VA examination 
that he never received a college degree.  

Furthermore, Dr. Riebeling opined that the Veteran 
experienced a chronic degree of moderate occupational 
impairment because of his PTSD symptoms and moderate overall 
impairment.  As explained above, the 30 percent disability 
rating under the old criteria contemplates more than moderate 
impairment.

Overall, the evidence does not support a finding that during 
this period the Veteran's PTSD resulted in more than definite 
(more than moderate) impairment in the ability to establish 
or maintain effective and wholesome relationships or more 
than definite industrial impairment.  The Veteran's social 
and occupational symptomatology is contemplated by the 30 
percent disability rating under the old criteria.  Thus, the 
Veteran's symptoms more closely approximate the criteria for 
a 30 percent rating under the old criteria.  Accordingly, the 
Board finds that an initial rating higher than 30 percent for 
PTSD from November 3, 1994 to November 6, 1996 is not 
warranted.  38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. §§ 4.7, 
4.132, DC 9411 (1996).  

Period from November 7, 1996 to August 21, 2008

In a letter dated in May 1997, the Veteran's wife stated that 
after the Veteran returned from Vietnam he was very socially 
withdrawn and would not talk to anyone.  He began to drink a 
lot which caused problems in their marriage and nearly 
resulted in divorce.  They had moved approximately 15 to 20 
times during their marriage and the Veteran had a lot of jobs 
during that time because he had difficulty taking orders from 
people.  He experienced flashbacks of Vietnam and had 
difficulty sleeping.  As a result of communication 
difficulties with the Veteran, his wife and children stayed 
to themselves and kept things to themselves.

A June 1997 VA examination report reveals that the Veteran 
reported that he was an ordained minister and that he had 
been employed as a teacher at a parochial school for the 
previous 9 years.  He also worked as a toll collector on 
weekends.  He was efficient in his duties as a teacher, 
related well to his students, and worked effectively with his 
colleagues.  He socialized with two close friends and bonded 
well with his family, but found it difficult to enter into 
new relationships.  He had difficulty sleeping, would wake up 
in a state of anxiety, and felt compelled to check the inside 
and outside of the house.  He experienced nightmares about 
combat twice a month and had intrusive memories during the 
day which occasionally caused lapses of concentration and 
interfered with activities.  He denied having actual 
flashbacks.

The Veteran further reported that he regularly reported to 
work, but that he was sometimes late due to fatigue caused by 
difficulty sleeping.  He was uncomfortable in public places 
with crowds, had a sensation of vulnerability and was alert 
for danger, and tried to keep people from moving behind him.  
He would get easily startled by unexpected loud noises and 
felt uncomfortable and the need to withdraw around Asian 
people.

Examination revealed that the Veteran was alert and oriented, 
he had a conventional appearance and exhibited no unusual 
manners or behaviors, and appeared relaxed, friendly, and 
cooperative.  His affect was subdued, but generally 
appropriate, his mood was neutral, and there was no 
disturbance of mental stream, thought, or perception.  There 
were no delusions, hallucinations, or suicidal ideation, 
speech and communication were normal, and memory and 
concentration were intact.  There were no cognitive deficits, 
insight was fair, and judgment was adequate.  The Veteran was 
diagnosed as having PTSD and was assigned a GAF score of 65, 
indicative of mild impairment.

The examiner who conducted the June 1997 VA examination 
opined that the Veteran had moderate symptoms of PTSD.  He 
functioned effectively in his job as a teacher for the 
previous 9 years, related well to his family and participated 
in family activities, avoided forming new relationships, and 
had anxiety dealing with authority figures.  He had some 
difficulty with concentration due to intrusive memories, but 
he generally functioned satisfactorily on a daily basis.

A December 2000 VA examination report indicates that the 
Veteran reported that he did not have a history of suicidal 
or assaultive behaviors.  He would get upset by the sound of 
helicopters, could not be in a crowded room, and would sit 
where he could see all exits of the room.  He had difficulty 
sleeping and occasional impaired concentration and 
exaggerated startle response.  Such symptoms fluctuated and 
would get worse during certain times of the year.  He had 
worked as a teacher for the previous 12 years and got along 
well with his co-workers and bosses, however he avoided them 
as much as possible because he did not get along well with 
adults and had an inability to get close to people.  He had 
been married for the previous 30 years, he described his 
marriage as "steady", and had a very good relationship with 
his children.  He did not have any close friends.

Examination revealed that the Veteran was cooperative, his 
mood was neutral, and his affect was appropriate.  Speech was 
logical, although there was low volume.  There were no 
perceptual problems, thought process and content were normal, 
there was no suicidal or homicidal ideation, and the Veteran 
was oriented to person, place, and time.  His memory was two 
out of three and he was unable to do serial seven's.  Insight 
and judgment were fair and impulse control was good.

As for the Veteran's social and industrial functioning, he 
led a fairly isolated social life.  He was close to his 
family, his mother, and his children, but he did not have any 
friends.  He regularly attended church where he socialized 
with other veterans and had been employed as a teacher for 
the previous 12 years.

Overall, the examiner who conducted the December 2000 VA 
examination concluded that the Veteran worked as a teacher 
and was reportedly functioning steadily at that job without 
any major problems.  He led a somewhat isolated life, did not 
have any friends, and his main social contacts were his 
immediate family members.  His PTSD symptoms had a mild to 
moderate impact on his social and industrial functioning and 
he was assigned a GAF score of 70, indicative of mild 
impairment.

In letters dated in February and July 2002, the Veteran 
reported that he resigned from his job as a teacher during 
the summer of 2001.  He was subsequently hired as a pastor at 
a church, but was fired from that job and was unemployed.  
The loss of both jobs was primarily due to communication 
problems with his supervisors.  He also had difficulty with 
his jobs due to memory impairment and the fact that he would 
forget to complete tasks.

In her May 2005 letter, Dr. Riebeling stated that she had 
reviewed pertinent records from the Veteran's claims file and 
interviewed him by telephone in March 2005.  She opined that 
the Veteran's PTSD warranted a 50 percent rating since the 
time he filed his service connection claim in November 1994.  
Her opinion was based on the current rating schedule and the 
fact that the Veteran experienced a chronic degree of 
moderate occupational impairment due to PTSD.  He had 
symptoms such as flattened affect, panic attacks, disturbance 
of motivation and mood, and difficulty establishing and 
maintaining effective relationships.  He had unremitting 
sleep impairment and his GAF score suggested a moderate 
degree of overall impairment.

Dr. Riebeling explained that the Veteran's primary symptoms 
were flat affect, intrusive memories and flashbacks, 
depression and decreased motivation, social withdrawal and 
conflict with authority, and chronic insomnia.  He 
experienced an increase of intrusive thoughts since 9/11.  He 
had a part time job which involved patrolling areas such as 
golf courses with a dog in order to clear them of geese.  His 
employment was indicative of the disturbance in his mood and 
motivation in that he was clearly under-employed, found his 
job stressful, and avoided his co-workers.  He wished to 
request a raise in compensation, but he feared a 
confrontation.  He reported that he had trouble with 
authority figures and with taking orders.  He had at least 15 
jobs since his time in the military and was asked to leave 
from many of them.  He had trouble sleeping 6 nights a week 
and this was the worst insomnia described by the Veteran up 
to that time.  Dr. Riebeling assigned a GAF score of 55, 
indicative of moderate impairment, and opined that the 
Veteran's occupational impairment demonstrated chronic 
problems with reliability and productivity so as to warrant a 
50 percent rating.

VA mental health evaluation notes dated from September 2007 
to August 2008 reveal that the Veteran reported that he 
experienced nightmares, intrusive thoughts, and social 
isolation.  He was hypervigilant and had a hyper startle 
response.  He did not have depression or suicidal thoughts, 
he worked part time and enjoyed his work, and had a 
supportive and understanding family.  
Examinations revealed that the Veteran was fully oriented, 
had normal speech, mood, and thought processes, and had full 
affect.  He did not have any hallucinations or 
suicidal/homicidal ideations, and insight and judgment were 
fair.  He was assigned GAF scores ranging from 45 to 65, 
indicative of serious to mild impairment.

The evidence reveals that the symptoms of the Veteran's PTSD 
more closely approximate the criteria for a 50 percent rating 
during this period.  For example, he reported social 
isolation and an inability to establish and maintain social 
relationships outside of his immediate family.  He resigned 
from his position as a teacher and was fired as a pastor due 
to communication problems with his supervisors and memory 
impairment which caused him to forget to complete tasks. 
Although he subsequently obtained part time employment 
controlling geese, he found the job stressful and avoided his 
co-workers, had difficulty requesting a raise in compensation 
because he feared confrontation, and had trouble with 
authority figures and with taking orders.   

The Veteran reported anxiety, sleep difficulties, nightmares, 
intrusive thoughts, impaired concentration, hypervigilance, 
and a hyper startle response.  Examinations revealed some 
short term memory problems, a flattened affect, occasional 
depression and panic attacks, and decreased motivation.  VA 
examiners consistently opined that his PTSD caused moderate 
social and industrial impairment.  Also, the GAF scores 
throughout this period reflect mild to serious impairment.

The Veteran does not, however, have most of the symptoms 
contemplated in the criteria for a 70 percent disability 
rating under either the old or new criteria during this 
period.  As for the new criteria, for example, although he 
had a period of unemployment following disagreements with his 
supervisors and he reported that memory problems had an 
effect upon his work performance, he had been employed for 
approximately 13 years as a teacher and he reported that he 
was efficient in his duties, related well to his students, 
and worked effectively with his colleagues.  He was also 
employed as a toll collector and did not report any problems 
in his job due to PTSD.  Following the period of 
unemployment, he obtained a job controlling geese and 
reported that he enjoyed his job.
As for social impairment, the Veteran had experienced social 
isolation and found it difficult to establish and maintain 
social relationships.  Although his wife reported in the May 
1997 letter that due to communication problems with the 
Veteran she and her children stayed to themselves and kept 
things to themselves, the Veteran was in a long-term marriage 
and the subsequent evidence reveals that he consistently 
reported that his wife and children were supportive and that 
he had a good relationship with them.  

Furthermore, he did not demonstrate suicidal ideation, 
obsessed rituals, or spatial disorientation.  Examinations 
consistently revealed good impulse control, a conventional 
appearance, and fair judgment.  While the Veteran's speech 
had been characterized as being low volume and occasional 
panic attacks and depression had been noted, there is no 
indication that his speech was intermittently illogical, 
obscure, or irrelevant or that he had near-continuous panic 
or depression.

As for the old criteria, his long-term marriage and strong 
relationship with his family, the absence of any serious 
impairment in his jobs as a teacher, toll collector, and 
goose controller, and the medical opinions as to the moderate 
severity of his PTSD do not support a finding of severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people or severe impairment 
in the ability to obtain or retain employment.  

The Veteran's mental evaluations show that he had been found 
to have moderate impairment in occupational and social 
functioning as evidenced by the GAFs and assessments of his 
level of disability.  This symptomatology is contemplated by 
the 50 percent disability rating.  Accordingly, the Board 
finds that an initial rating of 50 percent, but no higher, 
from November 7, 1996 to August 21, 2008 for PTSD, is 
warranted.  38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. §§ 4.7, 
4.130, 4.132, DC 9411 (1996, 2009).

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In the December 1994 letter, the Veteran stated that he was 
asked to resign as pastor of a church because he had 
difficulty forming close relationships with members of the 
congregation and that he had worked in many churches but 
always found a reason to leave.  Also, in the February and 
July 2002 letters, he stated that that he had resigned from 
his job as a teacher and was fired from a subsequent job as a 
pastor primarily due to communication problems with his 
supervisors.  He also stated that he had difficulty with his 
jobs due to memory impairment and the fact that he would 
forget to complete tasks.  The Veteran's statements raise the 
question of entitlement to an extraschedular evaluation.  The 
symptoms of his disability are social isolation, difficulty 
sleeping, nightmares, intrusive thoughts, anxiety, 
hypervigilance, impaired memory and concentration, 
depression, irritability, panic attacks, and flat affect.  
These symptoms are contemplated by the rating criteria.  
Thus, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for PTSD, 
rated 70 percent disabling.  Therefore, he meets the 
schedular requirements for a TDIU.  38 C.F.R. 
§ 4.16(a).

The remaining question is whether the Veteran's service 
connected disability precludes gainful employment for which 
his education and occupational experience would otherwise 
qualify him.  In the December 1994 letter, the Veteran stated 
that he had a history of being unable to keep a job since 
returning from Vietnam and that he had been a pastor at a 
church, but was asked to resign because he had difficulty 
forming close relationships with members of the congregation.  
He had worked in many churches but always found a reason to 
leave.  

The December 1994 VA examination report reveals that the 
Veteran reported that he had attended seminary school in 1975 
and was ordained as a pastor in 1983.  He experienced 
difficulties developing and maintaining close relationships 
and this caused significant problems in his work.  He had 
been asked to leave positions because of his social 
impairment and occasionally left voluntarily.  He had 
previously left approximately 10 positions and had been 
teaching since 1987 at the time of the December 1994 VA 
examination.

A February 1995 VA social work report indicates that the 
Veteran was employable and worked as a teacher.  He had 
completed two years of college.

The February 1996 VA examination report and letters dated in 
June and September 1996 indicate that the Veteran reported 
that he continued to be employed as a teacher during the 
school  year and began working on weekends as a toll 
collector.

A March 1997 VA field examination report reveals that the 
Veteran was halfway towards a college degree and wanted to 
eventually return to college in order to study to become a 
probation officer.  He was an ordained minister and a former 
pastor.  He had worked for the previous 9 years at a 
parochial school and taught Bible studies, physical 
education, science, and history.  He was employed full time 
at the school at the time of the examination and earned 
$7.00/hour.  He also worked part time on weekends as a toll 
collector.  He had worked many jobs since his discharge from 
the military, including as a carpet installer, security 
guard, janitor, gas station manager, and pastor.  He had been 
fired or laid off from most of these jobs.  He had failed as 
a pastor because he could not get close to and relate to 
people.

The June 1997 VA examination report, a letter dated in August 
1998, and the December 2000 VA examination report indicate 
that the Veteran continued to be employed as a teacher.  He 
worked effectively and got along well with his co-workers, 
supervisors, and students, however he avoided contact with 
his co-workers and supervisors because he found it difficult 
to relate to adults.  In the August 1998 letter, he stated 
that he ended his three year job as a toll collector, but 
continued to work part time as a teacher.

The February and July 2002 letters indicate that the Veteran 
reported that he resigned from his job as a teacher during 
the summer of 2001.  He was subsequently hired as a pastor at 
a church, but was fired from that job and was unemployed.  
The loss of both jobs was primarily due to communication 
problems with his supervisors.  He also had difficulty with 
his jobs due to memory impairment and the fact that he would 
forget to complete tasks.

The August 2008 VA examination report reveals that the 
Veteran reported that prior to service he had a high school 
degree and had completed 6 months of computer school.  He 
never received a professional or college degree.  Following 
service he had an extremely erratic and unstable work 
history.  He worked for one year at a bible college and then 
for various churches for the following 20 years.  He never 
remained in any one job for a long period of time.  He then 
taught part time at a parochial school for approximately 11 
years, with an average salary of $12,000/year.  During the 
previous 5 years he had worked part time controlling geese.  
The examiner who conducted the August 2008 VA examination 
noted that his job at the time of the examination appeared to 
be extremely part time and one that he created for himself.  
The Veteran appeared to be unemployable with regard to his 
PTSD symptoms and he never worked on a full time basis.

The Veteran further reported that he experienced frequent 
mood swings and was easily provoked to anger.  This caused 
him many problems at work because he had gotten into frequent 
altercations and arguments with co-workers.  He had 
difficulty focusing on instructions and had problems with 
supervisors and authority figures.  When given an assignment 
he was unable to recall what was important and was often 
unable to successfully complete the assignment.  As a result 
of these symptoms, he moved many times and had over 20 jobs 
over a 20 year time period.  He attributed this to his 
instability and frequent mood changes.

The Veteran was diagnosed as having chronic and severe PTSD 
and was assigned a GAF score of 41, indicative of serious 
impairment (e.g. unable to keep a job).  The examiner opined 
that despite the fact that the Veteran worked on a part time 
basis, he was unemployable based upon his psychiatric 
symptoms.  This opinion was based on the fact that he was 
only able to work on a part time basis and that he worked in 
a specialized setting in which he took his dog to chase away 
geese.  The job appeared to be extremely idiosyncratic and he 
had an extremely erratic work history.  Based upon the 
severity of his blunted affect and his inability to deal with 
people, he was essentially unemployable on the basis of his 
psychiatric symptoms.

In his October 2008 application for a TDIU, the Veteran 
reported that he had always worked part time and that he 
worked 15 to 20 hours a week with Federal Goose Control since 
2003.  He earned approximately $1,560/month.

In an April 2009 letter, the Veteran stated that he no longer 
worked part time with Federal Goose Control and was let go 
because of his job performance at a new location.  He stated 
that his inability to be around people may have been 
reflected in his attitude and job performance.

The evidence establishes that the Veteran's service connected 
PTSD now precludes him from obtaining or maintaining gainful 
employment.  Therefore, entitlement to a TDIU is granted.  


ORDER

Entitlement to an initial rating higher than 30 percent, from 
November 3, 1994 to November 6, 1996, for PTSD is denied.

Entitlement to an initial 50 percent rating, from November 7, 
1996 to August 21, 2008, for PTSD is granted.

Entitlement to a TDIU is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


